
	
		I
		111th CONGRESS
		1st Session
		H. R. 4292
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Childers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit to the issuers of qualified zone academy bonds and qualified
		  school construction bonds.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Better Classrooms Act of
			 2009.
		2.Issuer allowed
			 refundable credit for qualified zone academy bonds and qualified school
			 construction bonds
			(a)In
			 generalSection 6431 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Application of
				section to qualified zone academy bonds and qualified school construction
				bonds
						(1)In
				generalIn the case of any specified tax credit bond—
							(A)such bond shall be
				treated as a qualified bond for purposes of this section,
							(B)subsection (a) shall be applied without
				regard to the requirement that the qualified bond be issued before January 1,
				2011,
							(C)the amount of the
				payment determined under subsection (b) with respect to any interest payment
				date under such bond shall be equal to the lesser of—
								(i)the amount of
				interest payable under such bond on such date, or
								(ii)the amount of
				interest which would have been payable under such bond on such date if such
				interest were determined at the applicable credit rate determined under section
				54A(b)(3) with respect to such bond,
								(D)interest on any
				such bond shall be includible in gross income for purposes of this title,
				and
							(E)no credit shall be
				allowed under section 54A with respect to such bond.
							(2)Specified tax
				credit bondFor purposes of this subsection, the term
				specified tax credit bond means any qualified tax credit bond
				(as defined in section 54A(d)) if—
							(A)such bond is a
				qualified zone academy bond (as defined in section 54E) or a qualified school
				construction bond (as defined in section 54F), and
							(B)the issuer of such
				bond makes an irrevocable election to have this subsection
				apply.
							.
			(b)Technical
			 corrections relating to qualified school construction bonds
				(1)The second
			 sentence of section 54F(d)(1) of such Code is amended by striking by the
			 State and inserting by the State education agency (or such other
			 agency as is authorized under State law to make such allocation).
				(2)The second
			 sentence of section 54F(e) of such Code is amended by striking
			 subsection (d)(4) and inserting paragraphs (2) and (4) of
			 subsection (d).
				(c)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendment made by this section shall apply to bonds issued after December 31,
			 2009.
				(2)Technical
			 correctionsThe amendments made by subsection (b) shall take
			 effect as if included in section 1521 of the American Recovery and Reinvestment
			 Tax Act of 2009.
				
